DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I and the species of BAT25 and the primer of SEQ ID NO: 19 in the reply filed on 02 November 2021 is acknowledged.
Claim Status
3. 	Claims 7-18, 23 and 24 are pending.
	Claims 13-18 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claim 13 requires 2 or more of the recited target nucleic acids, whereas the elected invention is limited to the single target nucleic acid of claim 7 of BAT-25.
Claims 7-12 and 24 read on the elected invention and have been examined herein to the extent that the claims read on the elected subject matter of the species of BAT25 and SEQ ID NO: 19. It is noted that the claims encompass the non-elected subject matter of BAT26, NR21, NR24 and NR27 and of the PNA probes of SEQ ID NO: 11-18 and 20-23. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Rejections - 35 USC § 112(b) - Indefiniteness
4. The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite over the recitation that the binding temperature is higher or lower than “the polymerase elongation reaction temperature.” The claim does not require performing a polymerase elongation reaction and does not indicate what constitutes the polymerase elongation reaction temperature.  Polymerase elongation reaction temperatures may be highly variable and there is no definition in the specification or specific definition in the prior art that limits the temperature at which polymerase elongation reactions may occur. Thereby, there is no clear reference value by which to ascertain that the binding temperature is higher or lower than a polymerase elongation reaction temperature.
	Claim Rejections - 35 USC § 112(d)
5. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 12 depend from subsequent claim 24 and thereby are not properly dependent claims since they do not depend from a claim previously set forth. See MPEP 608.01(n):

    PNG
    media_image1.png
    111
    762
    media_image1.png
    Greyscale


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietmaier, W. (U.S. Patent No. 6,664,064) in view of Hur et al (Biological Procedures Online. 2015. 17:14, p. 1-12; cited in the 892 form on 08 September 2021) and Chen et al (CN102230004B, including English translation).
Dietmaier teaches methods for detecting microsatellite instability (MSI) by detecting base mutations (deletions) of a BAT25 target nucleic acid comprising: purifying / isolating target nucleic acid from a sample; mixing the target nucleic acid with a probe that hybridizes to BAT25 target nucleic acids to form a hybridization product comprising the probe hybridized to the BAT25 target nucleic acids; denaturing the hybridized product, while changing the temperature, to obtain a melting curve; and analyzing the melting curve to detect the presence of a base mutation (deletion) in the 
Dietmaier teaches that the probe hybridization reaction utilizes 2 adjacent probes, one probe having a fluorescent donor and one probe having a fluorescent acceptor (Figure 2 and Col 7, lines 28-67). For BAT25 (col. 9, lines 30-55), the fluorescent donor probe (BAT25-Donor-Hybridization probe; SEQ. ID. NO: 7 therein) consists of:
CAA AAAAAAAAAAAAAAA AAAAAAAATCA.
This probe differs from present SEQ ID NO: 19 in that it is missing a TCT at the 5’ end and an A nucleotide at the 3’ end.
Dietmaier:                      CAAAAAAAAAAAAAAAAAAAAAAAAATCA
SEQ ID NO: 19:     TCTCAAAAAAAAAAAAAAAAAAAAAAAAATCAA
Dietmaier does not exemplify a method for detecting microsatellite instability in the BAT-25 target nucleic acid using a single PNA probe that comprises SEQ ID NO: 19 or a single PNA probe having any level of sequence complementarity to SEQ ID NO: 19. 
However, Dietmaier does teach that probes comprise polynucleotides and the polynucleotide may be a peptide nucleic acid (PNA; see col. 5, lines 23-26: “hybridization probes are polynucleotides having Sequences which are completely identical with or exactly complementary to the Sequence of the target nucleic acid;” and lines 53-57: “The term “Polynucleotide” refers to not only (Desoxy)- Oligo-Ribonucleotides, but also all DNA- or RNA derivatives known in the art…as well as Peptide Nucleic Acids”).

“PNAs have more favorable hybridization properties because of their uncharged nature and their peptide bond-linked backbone [8]. Because of these favorable characteristics, PNA probes are able to be designed shorter (9–13 bp) than DNA probes (20 bp or more) with the same Tm. These characteristics make PNA probe more acceptable to use in genetic variation detection studies because PNA probe makes a large difference in ΔTm between perfect match and partial mismatch, including even insertion and deletion.”

In view of the teachings of Hur, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically used a PNA probe to detect BAT-25 microsatellite instability in the method of Dietmaier since Hur teaches that PNA probes provide the advantage of more favorable hybridization properties and are more effective for detecting mismatches due to deletions due to a higher difference in their ΔTm between perfect match and partial mismatch hybridization complexes.
Regarding the embodiment of the claims that the probe has / comprises SEQ ID NO: 19 or “sequences complementary thereto,” this language encompasses probes having any level of complementarity to any portion of SEQ ID NO: 19. Such probes need not be 100% complementary to the full length sequence of SEQ ID NO: 19. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Dietmaier so as to have used a PNA probe that is the inverse complement of the BAT25-Donor-Hybridization 
Regarding the alternative embodiment that the probe comprises the full length sequence of SEQ ID NO: 19, as discussed above, the probe of Dietmaier differs from present SEQ ID NO: 19 in that it is missing the 5’ nucleotides of TCT and the 3’ A nucleotide. 
However, Chen teaches methods for detecting microsatellite instability of BAT-25 by detecting the number of mononucleotide repeats of BAT-25 target nucleic acids. Chen also teaches the full length sequence of BAT-25 (SEQ ID NO 5 therein) which includes the full length sequence of present SEQ ID NO: 19 – i.e., TCTCAAAAAAAAAAAAAAAAAAAAAAAAATCAA – see alignment below.

    PNG
    media_image2.png
    103
    598
    media_image2.png
    Greyscale

Further, Hur provides extensive guidance as to how to select probes for use in the methods disclosed therein for detecting nucleotide deletions in target nucleic acids. Hur (see abstract) states:
“Thermal denaturation of probe-target hybrid is highly reproducible, and which makes probe melting point analysis reliable in the detection of mutations, polymorphisms and epigenetic differences in DNA. To improve resolution of these detections, we used dual-labeled (quencher and fluorescence), full base of peptide nucleic acid (PNA) probe for fluorescence probe based melting point analysis. Because of their uncharged nature and peptide bond-linked backbone, PNA probes have more 

Hur (p. 2, col 2 to p. 3, col 1) goes on to teach:
“The PNA probe designed for detection of three types of variation (SNP, deletion, and insertion) with sequence shift (causes mismatches at the end of the probe) and structural changes that result from small insertion or deletion at the center of the probe, which renders probe-binding efficiency lesser than that of perfectly matched probe (Fig. 1 and Additional file 1: Figure S2).”

Thus, Hur teaches designing PNA probes so that they have an optimum / large difference in ΔTm between perfect match and partial mismatch, particularly wherein the partial mismatch is due to a deletion in the target nucleic acid. Hur also provides guidance as to how to analyze the PNA probes to obtain such optimal PNA probes or melting temperature analysis (e.g. p. 10). 
Designing PNA probes for melting curve analysis requires only routine experimentation. The parameters and objectives involved in the selection of the PNA probes were well known in the art at the time the invention was made. Software programs were readily available which aid in the identification of conserved and variable sequences and in the selection of optimum probes specific for BAT-25.  The prior art is replete with guidance and information necessary to permit the ordinary artisan to design additional PNA probes to use in the method of Dietmaier.
Given that the prior art teaches the sequences of BAT-25 and flanking sequences, and provides extensive guidance as to how to select PNA probes to known sequences to detect mutations, including mononucleotide deletions, in target nucleic acids, it would have been obvious to one of ordinary skill in the art and well within the skill of the art at the time the invention was made to have generated a PNA probe comprising present SEQ ID NO: 19 to have facilitated the detection of microsatellite 
Regarding claim 8, it is unclear as to how this limitation is intended to further limit the claim since the claim does not require performing a primer extension step and does not specify a particular temperature for primer extension.
Further, Hur (p. 7, col. 2 to p. 8) teaches “the detection temperature depends on the primer annealing temperature. If probe-binding temperature is lower than that of the primer, the detection step will be added to detect fluorescence signal of lower Tm probe.” Hur (p. 10, col. 2 to p. 11) exemplifies methods of real-time PCR followed by melting curve analysis: 
“Real-time PCR and FMCA protocols started with a denaturation step of 7 min at 95 °C, followed by 32 ~ 50 cycles of 95 °C for 10 s, 55 °C for 15 s, and 74 °C for 30 s. Melting point analysis began with a denaturation step of 3 min at 95 °C, hybridization step, and followed by a stepwise temperature increase from 25, 30, or 35 °C to 85 °C at 1 °C/step with a 5 s interval between each step (Additional file 4: Figure S1).” 

As shown in Figure 1, the melting temperature for a perfect match is higher than the polymerase elongation temperature (74 °C), whereas the melting temperature of a mismatch between the probe and target nucleic acid (melted at 70 °C) is lower than the polymerase elongation temperature (74 °C).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the modified method of Dietmaier using PNA probes in which a perfectly matched PNA probe has a higher melting temperature than the PCR elongation temperature and the PNA probe when it contains a mismatch / deletion as compared to the target nucleic acid has a melting 
Regarding claim 9, as discussed above Hur teaches that the PNA probes are designed so that the probes that have a mismatch / deletion with the microsatellite target nucleic acid have a lower melting temperature as compared to an expected melting temperature for a PNA probe that has a perfect match with the microsatellite target nucleic acid (see, e.g., abstract and p. 2, col 2 to p. 3, col 1).
	Regarding claim 10, Dietmaier teaches that BAT25 contains mononucleotide repeats (col. 8, lines 48-52). Chen teaches that the BAT-25 microsatellite contains 25 “A” nucleotides- i.e., 25 mononucleotide repeats (p. 4 of translation). Accordingly, modification of the method of Dietmaier as set forth above would include detecting deletion of any number of the mononucleotide repeats in BATA-25, including 2-14 of the bases / mononucleotides.
Regarding claims 11, 12 and 24, modification of the method of Dietmaier so as to use the dual-labeled PNA probes of Hur to detect BAT-25 microsatellite instability would have resulted in a method in which the PNA probes were labeled at one end with a FAM-, HEX-, or Texas Red- fluorphore / reporter and labeled at the other end with a DABCYL quencher (e.g. Figure 1 and p. 10 of Hur).




CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634